IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 863
                                         :
APPOINTMENT TO THE CONTINUING            : SUPREME COURT RULES DOCKET
LEGAL EDUCATION BOARD                    :
                                         :


                                      ORDER

PER CURIAM


         AND NOW, this 21st day of December, 2020, Tuan M. Samahon, Esquire, Bucks

County, is hereby appointed as a member of the Continuing Legal Education Board for a

term of three years, commencing January 1, 2021.